DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claims 28-29 describes the addition of certain amounts, by weight, of nutrients. However, Applicant’s Specification describes these amounts as “the composition and characteristics of the fertilizer which has been manufactured using the method of manufacture of the present invention.” Animal manure has many nutrients inherently present [Wilson, 2020] and the listing of nutrient components is not considered solely a measurement of the addition of nutrients as required in claim 28. Furthermore, Applicant’s specification does not support the addition of K2O nutrients as required in claim 28. In other words, there is an initial nutrient value of manure, depending on many factors (e.g. animal species, diet, dilution). The invention describes added chemicals but the presence of the nutrients recited is not a result of this addition alone. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Aquamot (DE 4201198 A1) in view of Burnham et al. (US Patent Publication No. 2016/0355443 A1).

In regard to claim 27, Aquamot discloses a method for manufacturing a fertilizer [Page 4, lines 60-66] for enhancing plant growth (e.g. beneficial for plant physiology) [Page 5, line 40], comprising the steps of:
obtaining animal manure [Page 2, lines 50-58];
eliminating bad odors and/or at least one environmental passive within the animal manure [Abstract] by adding a chemical, especially the oxide, hydroxide or carbonate of magnesium or calcium (e.g. Ca(OH)2, Mg(OH)2) to the animal manure [Abstract], the reference generally teaching a ratio of 61.5% treatment chemical to the amount of animal manure [Variant 1-4];
causing a chemical reaction between the animal manure and the chemical which increases the temperature of the animal manure [Abstract] and liberates products evaporated from the slurry [Claim 9] (e.g. volatile ammonium constituent);
the liberated gaseous ammonia is condensed [Claim 9];
thereby producing a fertilizer for enhancing plant growth (e.g. beneficial for plant physiology) [Page 5, line 40].



Burnham et al. is directed to a method for manufacturing a fertilizer from animal manure [Paragraph 0025]. During processing, ammoniation from vaporized ammonia and recycle addition may occur [Paragraph 0104]. Water that is retained from the capture of ammonia (e.g. liquefied ammonia) is condensed and returned as process water [Paragraph 0104]. One of ordinary skill in the art would understand recycle addition to mean condensing the vaporized ammonia for recycle back into the fertilizer material being formed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to condense gaseous ammonia released from Aquamot’s steps of fertilizer production for recycle back into the fertilizer product. One of ordinary skill in the art would have been motivated to enhance the nitrogen content of the material while recovering vaporized ammonia [Paragraph 0093] and ammonia recycle addition allows for the manufacture of a fertilizer with a predetermined content of nitrogen (e.g. adding a predetermined amount of ammonia to the liquefied mixture) [Paragraph 0030].

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Aquamot (DE 4201198 A1) in view of Burnham et al. (US Patent Publication No. 2016/0355443 A1) and Baccarani (US Patent No. 5,282,879).

In regard to claims 28-29, Aquamot discloses the addition of dolomite which provides macronutrients Ca and Mg [Example 5]. Aquamot does not disclose a step of adding a micronutrient to the animal manure.

.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 104892048 A) in view of OSHA (2016).

In regard to claim 27, Sun et al. is directed to a method for manufacturing a fertilizer with enhanced ability to promote plant grown in watermelons [Abstract], comprising the steps of:
obtaining animal manure (e.g. animal excrement, cow dung) [Page 2, Step 2]; and
eliminating bad odors within the animal manure by adding to the animal manure, in an amount weighing 20 to 75 percent of the weight of the animal manure a calcium hydroxide (Ca(OH)2) [Page 2, Step 2];
causing a chemical reaction between the animal manure and chemical which increases the temperature (through fermentation) [Page 2, Step 3] and pH of the manure chemical mixture and 3) (anhydrous ammonia forms vapor or gas rapidly when above the boiling point of -28°F) [OSHA, Page 2];
the reaction process occurs in a sealed apparatus [Page 2, Step 3] and therefore it would have been obvious to one of ordinary skill in the art that the liberated gaseous ammonia is cooled into liquefied ammonia (NH4OH) (anhydrous ammonia is easily absorbed by water) [OSHA, Page 3] in the presence of moisture (cow dung averages 83% moisture) and it necessarily follows that the liquefied ammonia is incorporated into the manure chemical mixture in the sealed vessel to increase the nitrogen percentage of the mixture to form a fertilizer, wherein the increased nitrogen in the fertilizer is considered capable of enhancing the ability of the fertilizer to promote plant growth.

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive.

Applicant argues there is support for the “added chemicals” limitation previously rejected under 35 U.S.C. 112(a). This argument is not persuasive because there is an initial nutrient value of manure, depending on many factors (e.g. animal species, diet, dilution). The invention describes added chemicals but the presence of the nutrients recited is not a result of this addition alone.

Applicants argue there is no teaching in the Aquamot reference related to wherein “the liberated gaseous ammonia is condensed”. This argument is not persuasive. The animal manure and the chemical react which causes an increase in the temperature of the animal manure [Abstract] and liberates products evaporated from the slurry [Claim 9] (e.g. volatile ammonium constituent). The liberated gaseous ammonia is then condensed [Claim 9].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wilson, Melissa. "Manure characteristics". University of Minnesota Extension. 2020
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        April 28, 2021